86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff-Appellant,v.B.F. FERGUSON, Captain;  K.L. Osborne;  G.D. Johnson;Lieutenant Doss;  I. Ohara;  Ms. Rector;  Pam Shumate;  Mrs.Ratcliffe;  Mrs. Thomas;  Elaine Morris;  Brenda Cregger;Sergeant Snider;  Patricia Woods;  Karen Russell;  MikeHenderson;  Herman L. Wynn;  Mr. Teaster;  Mr. Slate;  Mr.Blevins;  Marie Blevins;  Bob Stamper, Sergeant;  KarenRussell;  Mr. Russell;  Mr. Hash;  Ronald Poston;  SteveGuy;  Officer Coutran;  Mr. McMillain;  Mr. Sheffy;Armentrout, Assistant Warden;  R.D. Barlow;  Officer Martin;Mr. Cullop;  T.R. Doss;  Sergeant Doss;  J. Clarke;Officer Coe;  Colin Anglicker;  Mr. Conners;  Linda Goode;John Fauls, Doctor;  R. Day, Captain;  P.J. Muller,Counselor;  P. Brereton, Counselor;  F.S. Spence, Major;P.A. Terraing;  E.T. Turner;  Al Turner;  G. Pugh;  J.A.Smith, Jr.;  Mrs. Cody;  Mrs. Delboard;  Ronald Angelone,Defendants-Appellees.
No. 95-8593.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.
Decided May 28, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, Chief District Judge.  (CA-94-1058-R)
Ronald Jerry Sawyer, Appellant Pro Se.
Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration of the dismissal of his 42 U.S.C. § (1983) (1988) action.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Sawyer v. Ferguson, No. CA-94-1058-R (W.D.Va. Dec. 1, 1995).   We deny Appellant's motions for appointment of counsel and for preparation of a transcript at government expense.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED